                 1
                 2
                 3
                 4                                UNITED STATES DISTRICT COURT
                 5                                          DISTRICT OF NEVADA
                 6                                                    ***
                 7    SCOTT FRIEDMAN,                                         Case No. 2:18-CV-857 JCM (VCF)
                 8                                            Plaintiff(s),                  ORDER
                 9            v.
               10     UNITED STATES OF AMERICA, et al.,
               11                                           Defendant(s).
               12
               13            Presently before the court is the matter of Friedman v. United States et al., case number
               14     2:18-cv-00857-JCM-VCF. Plaintiff Scott Friedman has filed four separate motions to extend time,
               15     all of which are currently pending.
               16            On October 12, 2019, Friedman filed a motion to extend time (ECF No. 222) to file a
               17     response to defendants Las Vegas Metropolitan Police Department, Jason Hahn, Darren Heiner,
               18     and Joe LePore’s (“LVMPD defendants”) motion to strike (ECF No. 200) and motion to dismiss
               19     (ECF No. 201). On October 15, 2019, Friedman filed an untimely motion to extend time (ECF
               20     No. 224) to file a response to the LVMPD defendants’ motion to dismiss (ECF No. 201). And on
               21     October 16, 2019, Friedman filed an untimely amended motion to extend time (ECF No. 226) to
               22     file a response to the LVMPD defendants’ motion to strike (ECF No. 200) and motion to dismiss
               23     (ECF No. 201).
               24            Pursuant to the court’s order entered October 9, 2019, Friedman’s present deadline to
               25     respond to the LVMPD defendants’ motions is October 12, 2019. (ECF No. 217). Friedman first
               26     requested that this deadline be extended to October 15, 2019 (ECF No. 222), but now requests that
               27     this deadline be extended to October 16, 2019 (ECF Nos. 226).
               28

James C. Mahan
U.S. District Judge
                1            Local Rule 6-1(b) provides that “[a] request made after the expiration of the specified
                2     period will not be granted unless the movant or attorney demonstrates that the failure to file the
                3     motion before the deadline expired was the result of excusable neglect.”
                4            In support of these motions, Friedman represents that his counsel has been suffering from
                5     a respiratory illness that has progressed into pneumonia, thus rendering her unable to satisfy the
                6     aforementioned filing deadlines. (ECF Nos. 222, 223, 226). Friedman further represents that his
                7     counsel has had some difficulty communicating with co-counsel, thus resulting in the untimely
                8     filing of his October 15 and October 16 motions. (ECF No. 224, 226).
                9            The court finds that Friedman has shown excusable neglect for the untimely filing of his
              10      amended motion to extend time. Good cause appearing, the court will therefore grant Friedman’s
              11      amended motion to extend time. (ECF No. 226).
              12             In addition, on October 14, 2019, Friedman filed a motion to extend time (ECF No. 223)
              13      to file a response to the United States’ (“government”) motion to dismiss (ECF No. 199). Pursuant
              14      to the court’s order entered October 11, 2019, Friedman’s present deadline to respond to this
              15      motion is October 14, 2019. (ECF No. 221). Friedman requests that this deadline be extended to
              16      October 15, 2019. (ECF No. 223).
              17             The court will deny as moot Friedman’s motion to extend time (ECF No. 223) to respond
              18      to the government’s motion to dismiss (ECF No. 199). Federal Rule of Civil Procedure 6(a)(1)
              19      provides that when a period is stated in days and the last day of the period falls on a Saturday,
              20      Sunday, or legal holiday, the period continues to run until the next day that is not a Saturday,
              21      Sunday, or legal holiday. Because the October 14, 2019, deadline fell on a legal holiday, the actual
              22      deadline for Friedman to file his response is October 15, 2019.
              23             Accordingly,
              24             IT IS HEREBY ORDERED, ADJUDGED, and DECREED that Friedman’s motion to
              25      extend time (ECF No. 222) be, and the same hereby is, DENIED as moot.
              26             IT IS FURTHER ORDERED that Friedman’s motion to extend time (ECF No. 223) be,
              27      and the same hereby is, DENIED as moot.
              28

James C. Mahan
U.S. District Judge                                                  -2-
                1            IT IS FURTHER ORDERED that Friedman’s motion to extend time (ECF No. 224) be,
                2     and the same hereby is, DENIED as moot.
                3            IT IS FURTHER ORDERED that Friedman’s amended motion to extend time (ECF No.
                4     226) be, and the same hereby is, GRANTED.
                5            IT IS FURTHER ORDERED that Friedman shall have up to and including October 16,
                6     2019, to file his response to the LVMPD defendants’ motion to strike (ECF No. 200) and motion
                7     to dismiss (ECF No. 201).
                8            DATED October 16, 2019.
                9                                               __________________________________________
                                                                UNITED STATES DISTRICT JUDGE
              10
              11
              12
              13
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28

James C. Mahan
U.S. District Judge                                               -3-
